Citation Nr: 0817342	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-21 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred for treatment at non-VA medical facilities on 
December 24, 2005.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel










	(CONTINUED ON NEXT PAGE)

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs Medical Center in Canandaigua, New York 
(VAMC), which denied the benefit sought on appeal.  The 
appellant is presumed to be veteran as defined by 38 U.S.C.A. 
§ 101 (West 2002), subject to verification implicit in the 
order below. 
 
The appeal is REMANDED to the VAMC via the Veterans Health 
Administration (VHA). The VAMC will notify the appellant if 
further action is required.


REMAND

The appellant is appealing a determination of the VA Medical 
Center (VAMC) in Canandaigua, New York, which denied the 
appellant's claim for payment of unauthorized medical 
expenses incurred for treatment at non-VA medical facilities 
on December 24, 2005.  Further development is necessary 
before the Board can adjudicate this claim on appeal.  

The VAMC denied the appellant's claim and in a May 2006 
letter notified the appellant of that determination.  After 
the appellant submitted a notice of disagreement with the 
VAMC as to that determination in June 2006, the VAMC 
published a statement of the case on the matter in July 2006.  
The appellant timely perfected his appeal by filing a 
substantive appeal, VA Form 9, in July 2006.  After that, the 
VAMC notified the appellant in a July 2006 letter that VAMC 
had certified the appeal to the Board, and was transferring 
his file to the Board.  A VA Certification of Appeal shows 
that the case was certified for appeal to the Board in July 
2006.

The VAMC then transferred a file (medical expense file) 
containing the above documents as well as the following: a 
March 2006 letter to the appellant in which he is notified of 
the denial of his claim; a document from the appellant 
certifying that he met all conditions for payment; some 
private medical records at the time of the subject treatment; 
an internal VAMC document analyzing the criteria pertinent to 
the determination; and a letter notifying the appellant of 
some elements of the Veterans Claims Assistance Act of 2000 
(VCAA). 
 
The transferred medical expense file does not include a 
claims file or the various items ordinarily contained in a 
claims file - such as documents verifying that the appellant 
is a veteran, and other information or evidence material to 
the adjudication of this appeal.  As it pertains to the 
specific claim on appeal, the claims file is necessary to 
determine whether: service connection is in effect for any 
conditions; the appellant has a total disability permanent in 
nature from a service-connected disability; the appellant is 
a participant in a vocational rehabilitation program that 
necessitates care or treatment before entrance to a course or 
training; and/or the appellant was enrolled in the VA health 
care system, receiving care within the 24-month preceding 
period.  The VAMC must obtain the claims file in order for 
the Board to complete the adjudication of the claim on 
appeal. 

The existing private medical records that are on file pertain 
to treatment received at Glen Falls Hospital at the Emergency 
Care Center on December 24, 2005.  At that time the treatment 
providers treated the appellant for a left leg bleeding 
varicosity.  It is not clear that the existing medical 
records on file constitute all medical records generated in 
connection with the appellant's claimed emergency treatment 
at that time.  On remand, the VAMC should request all medical 
records associated with the December 2005 treatment; and 
hospital administrative records relevant to this claim 
including any showing communication with VA for the purpose 
of coordinating treatment and/or transfer to VA.

If after obtaining the claims file and all pertinent medical 
records outstanding, the answers to the following questions 
material to this claim (see 38 U.S.C.A. §§ 1725, 1728) are 
unclear, then through appropriate means the VAMC should 
obtain answers/opinions as to whether: 

(1)  The subject treatment was rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; 

(2)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise or practical, 
including as would be determined by a prudent layperson 
(Any records reflecting the availability of beds at the 
relevant VAMC on December 24, 2005 should also be 
obtained);  

(3)  Emergency services were provided in a hospital 
emergency department or similar facility; 

(4)  The initial evaluation and treatment was for a 
condition of such nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;
 
(5)  The claim for reimbursement/payment for medical 
care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such 
nature that the appellant could not have been safely 
transferred to a VA or other Federal facility; 

(6)  At the time of the treatment, the appellant was 
enrolled in the VA health care system and had received 
medical services under authority of 38 C.F.R. Chapter 17 
within the previous 24 months; 

(7)  The appellant is financially liable to the provider 
of the emergency treatment; 

(8)  The appellant has no coverage under a health-plan 
contract for payment or reimbursement, for any part, for 
the treatment.

Accordingly, the case is REMANDED for the following action:

1.  VAMC should obtain the appellant's 
claims file; and then review the evidence 
on file and provide the appellant with a 
VCAA notice which informs him of the 
evidence necessary to substantiate his 
claim for payment of unauthorized medical 
expenses.  

In particular, VAMC should determine which 
prerequisites under 38 U.S.C.A. §§ 1728 
and 1725 that the appellant does in fact 
satisfy or qualify for, and then 
specifically notify him of the 
prerequisites that he is not shown to 
satisfy so that he may attempt to produce 
and procure evidence with respect to those 
necessary prerequisites in order to 
substantiate his claim.  He must be 
provided a reasonable amount of time to 
produce any additional evidence or 
argument he may have.

2.  Through appropriate means, VAMC should 
request any medical records outstanding 
from Glen Falls Hospital Emergency Care 
Center pertaining to emergency treatment 
of the appellant on December 24, 2005, and 
subsequently.  This should include any 
administrative records including any 
showing communication with VA for the 
purpose of coordinating treatment and/or 
transfer to VA.

3.  Through appropriate means, VAMC should 
conduct an investigation to obtain and 
associate with the file for appellate 
review any information and evidence 
necessary to support determinations as to 
whether or not:

a.  Emergency services were provided in a 
hospital emergency department or similar 
facility; 

b.  At the time of the treatment, the 
appellant was enrolled in the VA health 
care system and had received medical 
services under authority of 38 C.F.R. 
Chapter 17 within the previous 24 months; 

c.  The appellant is financially liable 
to the provider of the emergency 
treatment; 

d.  The appellant has no coverage under a 
health-plan contract for payment or 
reimbursement, for any part, for the 
treatment.

e.  There was an availability of 
service/beds at the relevant VAMC on 
December 24, 2005.

The VAMC should reduce the results of this 
investigation to a written report, with 
discussion of supporting evidence, placed 
in the claims folder.

4.  The appellant's claims folder and 
medical expense folder must be referred to 
an appropriate specialist medical doctor 
for a review of the evidence, and to 
provide an opinion as to whether: 

a.  The subject treatment was rendered in 
a medical emergency of such nature that 
delay would have been hazardous to life 
or health; 

b.  VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise or practical, 
including as would be determined by a 
prudent layperson;

d.  The initial evaluation and treatment 
was for a condition of such nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been 
hazardous to life or health;
 
e.  The claim for reimbursement/payment 
for medical care beyond initial emergency 
evaluation and treatment is for a 
continued medical emergency of such 
nature that the appellant could not have 
been safely transferred to a VA or other 
Federal facility; 

5.  After completing the above development 
and any additional development deemed 
appropriate by the VAMC, the VAMC should 
readjudicate the claim for payment of 
unauthorized medical expenses incurred for 
treatment at non-VA medical facilities on 
December 24, 2005.  

If the determination remains unfavorable 
to the appellant, VAMC should furnish the 
appellant and his representative a 
supplemental statement of the case and 
afford the applicable time period in which 
to respond.  The supplemental statement of 
the case must include a discussion of the 
development requested in this remand, and 
provide a separate analysis for 
entitlement to payment of unauthorized 
medical expenses under both 38 U.S.C.A. §§ 
1725 and 1728.  Thereafter, VAMC should 
return the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

